The Office Action mailed on June 8, 2022 required the applicant to elect between Group I, claims 1-10, and Group II, claims 11-20, but the applicant’s reply filed on July 2, 2022 instead non-responsively elected claims 1-9.  That non-responsive reply has not been entered.
The applicant’s allegation, “identification of claim 10 as a structural claim in the Office Action is in error, and is recognized as such in this response.  Correction and clarification is respectfully requested,” is without merit because it ignores the Office Action’s clear and correct explanation that “claim 10 is nominally a ‘method’ claim but substantively a device claim.”  In other words, independent “method” claim 10 is not distinct from independent device claim 1 and is thus correctly included in Group I.

A response electing Group I, claims 1-10, or Group II, claims 11-20, is required.

Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814